DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's After Final amendment, filed on July 21 of 2022, has been entered.  Claims 1, 10 and 20 have been amended.  Claims 12 and 13 have been cancelled.  Claim 21 has been added.  Claims 1-11, 14-17 and 19-21 are still pending in this application, with claims 1 and 10 being independent.

Applicant’s amendment to the claims have overcome the rejections under the judicially created doctrine of double patenting, as detailed in sections 10-25 of the previous Office Action (mailed April 22, 2022).  Therefore, the cited rejections have been withdrawn.

Allowable Subject Matter
Claims 1-11, 14-17 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a lens for illumination devices, such lens including a light incident surface and a light emitting surface arranged opposite the light incident surface such that a central optical axis extends in a forward direction through the both the light incident and emitting surfaces. The light incident surface is defined by at least by a collimator profile revolved by a given angle about a transverse axis perpendicular to the central optical axis. The light incident surface defines a cavity with an opening symmetric about both the transverse axis and a lateral axis perpendicular to both the central and the transverse axes.
While the use and advantages of light collimating lenses, specifically including complex light incident and emitting surfaces, is old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the light incident surface defining a cavity with an opening symmetric about both the transverse axis and a lateral axis perpendicular to both the central and the transverse axes, in combination with the recited structural features of the claimed light incident and emitting surfaces.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875